GLD-186                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 12-4476
                                  ___________

                  JOHNATHAN ROBINS, as an individual and
                        on behalf of his son, J.R.,

                                              Appellant

                                        v.

                        JUDGE MICHAEL F.X. COLL;
                     MICHAEL WARD; MASTER JUDGE;
                    PA DOMESTIC RELATIONS BRANCH
                   ____________________________________

                 On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                          (D.C. Civil No. 2:11-cv-07501)
                  District Judge: Honorable Timothy J. Savage
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  April 4, 2013

          Before: FUENTES, FISHER and GREENBERG, Circuit Judges

                          (Opinion filed: April 9, 2013)
                                  _________

                                   OPINION
                                   _________




                                        1
PER CURIAM

       Pro se appellant Johnathan Robins appeals the District Court’s order dismissing

his complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure. We have

jurisdiction pursuant to 28 U.S.C. § 1291 and exercise plenary review over the District

Court’s order. See Santiago v. Warminster Twp., 629 F.3d 121, 128 & n.4 (3d Cir.

2010). For the reasons set forth below, we will summarily affirm the District Court’s

judgment. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       Because we primarily write for the parties, we will only recite the facts necessary

for our discussion. Robins brought this pro se civil rights action on his own behalf and

on behalf of his minor son, pursuant to 42 U.S.C. § 1983, against an unidentified “Master

Judge,” Judge Michael Coll of the Delaware County Court of Common Pleas, the

Delaware County Court- Domestic Relations Division, and Michael Ward, a

Pennsylvania Department of Public Welfare County Assistance Office caseworker.

Robins alleged violations of his First Amendment and Fourteenth Amendment rights

throughout child support proceedings involving Robins’ minor child, including Judge

Coll’s decision to hold Robins in contempt of court and to lodge a detainer against him.

Robins’ complaint against Ward was that he interfered with his right to care for his child

by allowing the child’s maternal grandmother to file for medical assistance on behalf of

the child. In response to the defendants motion to dismiss, Robins filed an amended

complaint, which asserted the same claims against the defendants, but dropped the claims




                                             2
against Ward in his official capacity. The defendants moved to dismiss the amended

complaint, which the District Court granted.1 Robins filed a timely appeal.

       We agree with the District Court’s dismissal of all of Robins’ claims on behalf of

his minor son. It is well established in this Circuit that the right to proceed pro se in

federal court does not give non-lawyer parents the right to represent their children in

proceedings before a federal court. See Osei-Afriyie ex rel. Osei-Afriyie v. Med. Coll. of

Pa., 937 F.2d 876, 882-83 (3d Cir. 1991). Moreover, we agree that Judge Coll and

Master Judge are protected by absolute judicial immunity. A judge “in the performance

of his duties has absolute immunity from suit and will not be liable for his judicial acts.”

Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir. 2006) (citing Mireles v. Waco, 502 U.S. 9,

12 (1991)). “A judge will not be deprived of immunity because the action he took was in

error, was done maliciously, or was in excess of his authority; rather, he will be subject to

liability only when he has acted in the clear absence of all jurisdiction.” Id. (quoting

Stump v. Sparkman, 435 U.S. 349, 356-57 (1978)). The allegations in Robins’ complaint

relate to actions taken by Judge Coll and Master Judge in their capacity as a judges.

Assessing child support and issuing court orders are routine, typical functions of judges,

and there are no allegations that Judge Coll and Master Judge clearly lacked jurisdiction


       1
        The District Court granted Robins leave to file a second amended complaint,
which merely recouched his First Amendment claims as arising out of the Fourteenth
Amendment. Because Robins’ claims were dismissed on other grounds, the District
Court did not address the question of whether he properly plead the elements of a
substantive due process violation. We agree with the District Court in this regard.


                                              3
in their rulings. Thus, Robins’ allegations are insufficient to overcome Judge Coll’s and

Master Judge’s judicial immunity.

         With respect to the claims against the Delaware County Court- Domestic

Relations Division, we conclude that the District Court properly dismissed Robins’

claims because Delaware County Court- Domestic Relations Division is not a person

under 42 U.S.C. § 1983. See Callahan v. City of Phila., 207 F.3d 668, 673 (3d Cir.

2000). Finally, we agree with the District Court that Ward’s decision to allow Robins’

child’s grandmother to file for medical assistance under her welfare plan on behalf of the

child did not deprive Robins of his right to care for and control his child. See Anspach ex

rel. Anspach v. City of Philadelphia Dept. of Pub. Health, 503 F.3d 256, 262-263 (3d Cir.

2007).

         For these reasons, the appeal presents no substantial question and we will

summarily affirm the District Court’s order. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.2




         2
        We agree with the District Court that offering leave to amend for a third time
would have been futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d
Cir. 2002).


                                              4